 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in thiscase, I make the following.CONCLUSIONS OF LAW1.Car Traders,Inc., is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Teamsters, Chauffeurs,Warehousemen,and ProductionWorkers, Local 424,Independent,is a labor organizationwithin themeaning of Section 2(5) of the Act.3.TheRespondent has not engaged in any unfair labor practices as alleged in thecomplaint.RECOMMENDED ORDERIt is hereby recommended that the complaint be dismissed in its entirety.Donald H.Parsons and James C. Holmes, d/b/a the Parsons In-vestment CompanyandLocal 79, Building Service Employees'International Union,AFL-CIO,Petitioner.Case No. 7-RC-6490.A pril 27,1965DECISION ON REVIEW AND DIRECTION OF ELECTIONOn October 22, 1964, the Acting Regional Director for Region 7issued a Decision and Order in the above-entitled proceeding, dismiss-ing the petition on the ground that the requested unit confined in scopeto certain employees employed at one of the Employer's two officebuildings was not appropriate.Thereafter, the Petitioner, in accord-ance with Section 102.67 of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, filed with the Board atimely request for review of such Decision and Order on the groundthat the Acting Regional Director erroneously applied Board prece-dent in concluding that the requested unit was inappropriate.TheEmployer filed an opposition to the request for review.The Board by telegraphic Order dated November 19, 1964, grantedthe request for review.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Chairman McCullochand Members Brown and Jenkins].The Board has considered the entire record in this case with respectto the Acting Regional Director's determination under review, includ-ing the positions of the parties as set forth in the request for reviewand the opposition thereto, and makes the following findings :The Employer, a Michigan partnership, owns the Ford Buildingand the Dime Building in Detroit, Michigan. The two office buildingsare managed by the Lewis and Ford Company, a property manage-152 NLRB No. 14. THE PARSONS INVESTMENT COMPANY193ment firm.JamesB. Lewis and H. E. Ford are partners in the man-agementfirm.Lewis maintainsan office inthe Dime Building andFordhas one inthe Ford Building. Each partner handles the day-to-day managementof the building in which his office is located.The two buildingsare locatedless than a block aparton the samestreet,being separatedby an alley,an officebuilding, and a main street.Theyare connectedby a tunnel, approximately 10 feet in diameter,through which public utility pipes and lines are routed.Both build-ings are heatedby steam supplied by the Detroit Edison Company.The steam is routedto the Dime Building and then flows to the FordBuildingsthrough pipes which go through the tunnel. Similarly theelectricity for both buildings is received by the Dime Building and isconducted through the tunnel to the Ford Building. The buildingsalsohave a central switchboard located in the Dime Building.The Petitioner seeks a unit of all building service employees at theFord Building and would exclude the plumbing and utility crew whoare supervisedby a chief engineer whose office is in the Dime Building.The seven employees on this crew report to and work out of the DimeBuilding and though they perform their functions for both buildings,spendthe majority of their time working in the Dime Building. TheEmployer contends, and the Acting Regional Director found, that theonly appropriate unit must include all the buildings service employeesat its two office buildings. There is no bargaining history and no labororganizationis seeking to represent the more comprehensive unit.Although there is no dispute concerning the appropriateness of themore comprehensive unit urged by the Employer, there are factorspresent which indicate that the Petitioner's requested unit limited tobuilding service employees employed at the Ford Building is alsoappropriate.'The record shows that each building has its own super-intendent who is located in an office in that building.The buildingsuperintendentsdo the actual hiring and firing and order the bulkof materials used intheir respective buildings.The building superin-tendent in the Ford Building supervises 3 painters, a carpenter, anelectrician,an elevator starter, a freight elevator operator, and 27 to30 janitresseswho normally perform their services solely in that build-ing.The Dime Building also has its own carpenters, painters, elec-tricians,elevator operators,janitresses,and other building service'There is nothing in the statute which requires that the unit for bargaining be theonlyappropriate unit, or theultimateunit, or themostappropriate unit; the Act re-quires only that the unit be "appropriate."Morand Brothers Beverage Co, et al.,91NLRB 409, 418.789-730-66-vol. 152-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who normally perform their services solely in the DimeBuilding under the supervision of the superintendent of that building.The janitresses in each building work under the direction of a foreladylocated in that building.The electrician in the Ford Building occa-sionally works in the Dime Building during busy periods or vacations.Although the elevatorstarter inthe Ford Buildingdoesnot performany services in the Dime Building, she is replaced during her vacationby an operator from the Dime Building. The building service employ-ees ineach building submit their attendance reports to their respectivesupervisors.There are separate employee lounges in each building.On the foregoing evidence we can not conclude that the unit re-quested by the Petitioner, limited to the building service employees atthe Ford Building, is inappropriate. In the circumstances of thiscase,including especially the degree of autonomy that exists in theoperation and maintenance of each building, reflected in the controleach building superintendent exercises in the day-to-day operation ofhis building, the separate supervision of employees in the group sought,the lack of any substantial interchange of such employees with simi-larly classified employees in the Dime Building, the absence of anybargaining history, and the fact that no labor organization seeks torepresent the more comprehensive unit, we conclude that the employeesat the Ford Building have a community of interests apart from theemployees in the Dime Building,2 and that the requested single-build-ing unit will assure to the employees the fullest freedom in exercisingthe rights guaranteed by the Act and is, therefore, an appropriateunit 3Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:All building service employees employed by the Employer at theFord Building, Detroit, Michigan, including janitors, janitresses, ele-vator operators and starters, painters, carpenters, and electricians, butexcluding office clerical employees, the plumbing and utility crew,2While there may be a common use of the plumbing and utility crew,it is clear thatthese employees are separately supervised, separately located, and spend the majorityof their time working in the Dime BuildingWe are not persuaded that the plumbingand utility crew share such a community of interests with the building service employeesat the Ford Building as to require their inclusion in the requested unit.We shall,accord-ingly, exclude them from the unit.3Gordon Mills, Inc.,145 NLRB 771, andDixie Belle Mills,Inc, a wholly-owned subsidiaryof Bell Industries, Inc.,139 NLRB 629.We are unable to agree with our dissentingcolleague that the determination made by the Acting Regional Director is supported by"ample Board precedent."The cases cited by the Acting Regional Director,towhichthe dissent adverts,may not fairly be read as controlling the specific situation present inthis case. THE PARSONSINVESTMENT COMPANY195watchmen,guards, foreladies,building superintendent,and all othersupervisors,as definedin the Act.[Text of Direction of Election omitted from publication.]MEMBERJENKINS,dissenting:Unlikemy colleagues,I would not disturb the Acting RegionalDirector's Decision and Order in this case. In my view the request forreview was improvidently granted.The Petitioner's requestfor review is grounded on the assertion thatthe ActingRegionalDirectorerroneouslyapplied Board precedent inmaking his determination. I do not findthis assertionto be supportedby the record in this case.The Acting Regional Director found that such factors as ownershipof both buildings, centralmanagementand control (above the imme-diate supervisory level), central determination of labor policy, identi-cal wages and fringe benefits, identical hours and working conditions,performance of identicalduties and use of similarskills, and inter-change of employees to a limited degree, warranted the conclusion thata unit embracing the employees of both buildings was the appropriateunit.On the basis of the record facts here, it can not be said that theActing Regional Director was clearly wrong. Indeed, there is ampleBoard precedent to support the Acting Regional Director's determina-tion based upon consideration of the above factors .4On the basis of the foregoing, I am not persuaded that the Peti-tioner has clearly established that the Acting Regional Director hasmisapplied existing Board precedent.Board procedure requires thata party seeking review of a Regional Director's Decision under Section102.67(c) of the Board's Rules and Regulations, Series 8, as amended,must show convincingly that the Decision violated one or more of thecarefully circumscribed grounds set forth in that section.5Absenti See the following cases cited by the Acting Regional Director in support of his de-termination:G.L Webster Company, Incorporated,133 NLRB 440, 442,Pine StateCreamery Company, Inc,130 NLRB892, 893;S GTilden. Incorporated,129 NLRB1096.Brown Engineering Company, Inc,123 NLRB 1619;Medrose Hosiery Malls, Inc.,114 NLRB 1166Also compareMad-West Abrasive Company,145 NLRB 1665, 16685 Section102 67 (c) :The Board will grant arequest forreview onlywhere compelling reasons existthereforAccordingly,a requestfor reviewmay be granted only upon one or moreof the following(1)That a substantialquestionof law or policyis raised because of (a) theabsence of,or (b) a departure from,officiallyreported Board precedent.(2)That theregional director'sdecision on a substantial factual issue is clearlyerroneous on the record and such errorprejudicially affects the rights of a party.(3)That the conduct of the hearingor any ruling made in connectionwith theproceeding has resulted in prejudicial error(4)That there are compelling reasons for reconsideration of an Important Boardrule or policy. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDa clear demonstration of error, I find no basis in reason or logic for theBoard to upset the Decisions and Orders of the Regional Directors. Todo so defeats the very reasons for delegating authority to the RegionalDirectors to make these determinations.As I find that the Petitioner has failed to demonstrate convincinglythat the Acting Regional Director's Decision is in error, I would sus-tain the Decision and Order and dismiss the petition.Moulton Manufacturing CompanyandInternational Ladies' Gar-mentWorkers'Union,AFL-CIO.CaseNo. 10-CA-5648.April 08, 1965DECISION AND ORDEROn January 19, 1965, Trial Examiner Rosanna A. Blake issued herDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.There-after the Respondent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial errors was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder, the Recommended Order of the Trial Examiner and orders thatRespondent, Moulton Manufacturing Company, Moulton, Alabama, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on March 11 and April 27, 1964, by the International Ladies'Garment Workers' Union, AFL-CIO, the General Counsel,actingthrough the Act-152 NLRB No. 23.